Citation Nr: 0906475	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  00-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Evaluation of degenerative disc disease of the lumbar 
spine with spinal stenosis and radiculopathy, status post 
laminectomy, rated 10 percent disabling prior to April 8, 
2004.

2.  Evaluation of degenerative disc disease of the lumbar 
spine with spinal stenosis and radiculopathy, status post 
laminectomy, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for right knee 
patellofemoral pain syndrome and patellar chondromalacia with 
osteoarthritis, currently rated 10 percent disabling.

4.  Evaluation of left knee patellofemoral pain syndrome and 
patellar chondromalacia with degenerative arthritis, rated 10 
percent disabling.

5.  Evaluation of trochanteric bursitis with minimal 
osteoarthritis of the right hip, currently rated 10 percent 
disabling.

6.  Entitlement to a total disability rating based on 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to December 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board has granted the Veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2008).

In an April 2001 decision, the Board denied the Veteran's 
claim of entitlement to an increased evaluation for his right 
knee disability.  The Veteran subsequently appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2002, the Veteran's attorney and VA's 
Office of General Counsel filed a Joint Motion for Remand.  
In a June 2002 Order, the Court granted the motion, vacating 
the Board's decision and remanding the claim for further 
development.  In response, the Board remanded the Veteran's 
claim to the RO in August 2003.

The issues of evaluation of degenerative disc disease of the 
lumbar spine with spinal stenosis and radiculopathy, status 
post laminectomy, rated 10 percent disabling prior to April 
8, 2004, and rated 20 percent disabling thereafter, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Right knee flexion is limited to the functional 
equivalent of 30 degrees.

2.  Right knee extension is limited to 20 degrees.

3.  Left knee flexion is limited to the functional equivalent 
of 90 degrees.

4.  Left knee extension is limited to 10 degrees.

5.   The Veteran's right hip disability is characterized by 
flexion to more than 30 degrees, and extension to more than 5 
degrees.

6.  As of April 8, 2004, the Veteran's combined disability 
rating is 70 percent, with one disability rated 40 percent or 
more.

7.  The Veteran has been unemployed since 2006.

8.  The Veteran is unable to secure or follow a substantially 
gainful occupation due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  Right knee limitation of flexion (patellofemoral pain 
syndrome, patellar chondromalacia, and osteoarthritis) is 20 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2008).

2.  Right knee limitation of extension is 30 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee limitation of flexion (patellofemoral pain 
syndrome, patellar chondromalacia, and degenerative 
arthritis) are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260 (2008).

4.  Left knee limitation of extension is 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2008).

5.  The criteria for an evaluation in excess of 10 percent 
for trochanteric bursitis with minimal osteoarthritis of the 
right hip are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5252 (2008).

6.  The criteria for entitlement to TDIU are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim with regard to the right knee was 
received prior to the enactment of the VCAA.  All other 
claims were received after the enactment of the VCAA.

A letter dated in December 2003 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Veteran was provided with such notice in March 2006.

A July 2005 letter told the Veteran what the evidence needed 
to show in order to substantiate a claim for an increased 
rating.

A May 2008 letter provided the Veteran with notice consistent 
with the requirements of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), with regard to his right knee disability.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in June 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  The May 
2002 Joint Motion for Remand indicated that VA had not 
requested all of the Veteran's private medical records.  
Thereafter, the RO requested several times that the Veteran 
provide releases for these private physicians.  The Veteran 
provided some releases, and the RO requested documents from 
these private physicians.  With regard to any other private 
medical records, the RO is unable to request these records if 
the Veteran does not provide a release.  As such, the Board 
finds that all due process has been met with respect to the 
private treatment records referenced by the Veteran or his 
attorney.  Therefore, the Board is satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Neither the Veteran nor his 
attorney has contended that any evidence relative to the 
issue decided herein is absent from the record.  The Veteran 
has been afforded an adequate examination on the issues 
decided herein.  The May 2008 VA examination was conducted by 
a medical professional.  The Veteran's history was taken, and 
a complete examination was conducted, to include obtaining x-
rays.  Conclusions reached and diagnoses given were 
consistent with the examination report.  Therefore, the 
Veteran has been afforded adequate examinations of all issues 
decided herein.  Nieves-Rodriguez v. Peake, No. 06-3012 (Vet. 
App. Dec. 1, 2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Applicable Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board must determine whether the evidence supports a 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against a claim, in which case, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Knees

The Veteran's knees are each assigned a 10 percent disability 
evaluation.  That evaluation contemplates periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59.  
It is also consistent with flexion of the leg limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In order 
for the Veteran to warrant an increased evaluation for either 
knee, the evidence must show the functional equivalent of 
flexion of the leg limited to 30 degrees.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a Veteran's knee 
disability is rated under Diagnostic Code 5257, the Veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 45 degrees 
is rated 10 percent disabling; flexion of the leg limited to 
30 degrees is rated 20 percent disabling; and flexion of the 
leg limited to 15 degrees is rated 30 percent disabling.  38 
C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may 
be granted based on limitation of flexion (Diagnostic Code 
5260) and limitation of extension (Diagnostic Code 5261) of 
the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is 30 percent disabling; and extension of the 
leg limited to 30 degrees is 40 percent disabling.  38 C.F.R. 
§ 4.71a. 

In February 2000, the Veteran underwent VA examination.  He 
complained of constant pain in the right knee.  He walked 
with a normal gait that was not unsteady or unpredictable.  
He did not use an assistive device.  The Veteran had limited 
function in standing and walking due to the right knee pain.  
Examination revealed no evidence of heat, redness, swelling, 
effusion, or drainage.  There was crepitus and weakness due 
to pain.  There was no evidence of instability.  Flexion was 
to 85 degrees with pain at 85 degrees.  Extension was to -10 
degrees with pain at -10 degrees.  Range of motion of the 
right knee was limited by pain and weakness.  There was no 
lack of endurance, fatigue, or incoordination.  The diagnosis 
was status post right knee injury with degenerative joint 
disease.

A December 2000 VA outpatient record shows active range of 
motion of the right knee was extension to 160 degrees and 
flexion to 100 degrees.  Passive range of motion was 
extension to 170 degrees and flexion to 110 degrees, limited 
by pain and contracture.  There was no right knee 
instability.

A February 2001 VA treatment record shows the Veteran 
complained of worsening pain in his right knee.  He was 
visibly limping and in pain when trying to walk fast.  The 
knee was slightly swollen and tender.  He could flex to 90 
degrees and extend up to 160 degrees.  Further flexion and 
extension were limited by pain.

In a December 2001 note, the Veteran's VA physician indicated 
that his mobility was severely impaired by his chronic knee 
pain.  He had to use a cane in order to ambulate.

A March 2002 VA outpatient record shows the Veteran 
complained of left knee pain since a fall while playing 
tennis two weeks ago.  Examination showed no decreased range 
of motion.  The left knee was tender to palpation over the 
medial aspect.

In a May 2002 private record, B.B., M.D. indicated that he 
knew the Veteran's condition.  In his opinion, the Veteran 
suffered from moderate recurrent subluxation or lateral 
instability of the left knee.  He also had cartilage, 
semilunar, removal of, symptomatic.  In addition, extension 
was limited to 10 degrees.  With regard to the right knee, 
Dr. B indicates that he suffered from extremely unfavorable 
ankylosis of the right knee, in flexion at an angle of 45 
degrees or more.  He also had moderate recurrent subluxation 
or lateral instability of the right knee and dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion in the joint.  Flexion was limited to 30 
degrees, and extension was limited to 10 degrees.

In October 2002, the Veteran underwent VA examination.  He 
complained of pain since his initial injury.  He denied any 
locking or effusion of the right knee.  The Veteran walked 
with a slight limp to the right.  He could partially squat to 
about 60 percent of normal, complaining of pain in both 
knees.  There was no observable effusion or synovitis of 
either knee.  There was mild crepitation of the 
patellofemoral articulation bilaterally.  Cruciate and 
lateral collateral ligaments were stable bilaterally.  There 
was no rotatory instability of the right knee.  Range of 
motion of the right knee was to 0 degrees of extension and 
140 degrees of flexion.  Range of motion of the left knee was 
0 to 140 degrees.  The diagnoses were mild degenerative 
arthritis of the patellofemoral articulation, residual 
metallic body in the posterior subcutaneous tissues of the 
right knee, and mild degenerative arthritis of the medial 
compartment, mild patellofemoral chondromalacia, and chronic 
biceps tendonitis of the left knee.  The examiner opined that 
there was no evidence of instability or subluxation of either 
knee.

In December 2002, the Veteran underwent VA examination.  The 
Veteran indicated that his knee had worsened over the past 
three years.  He could not flex his knee and had to walk with 
a cane or walker for support.  He stated that pain was 10/10 
in the morning, and he had to crawl on his hands to the 
bathroom.  On examination, the Veteran had an antalgic gait 
using a walker to assist with ambulation.  He wore an elastic 
cloth knee brace.  There was slight valgus alignment of the 
right knee.  There was mild right quadriceps atrophy.  The 
Veteran lacked 15 degrees of extension and could flex to 30 
degrees on examination.  The examiner noted, however, that 
the Veteran sat for almost an hour with his knees flexed at 
90 degrees.  He had 0 degrees of passive extension and 40 
degrees of passive flexion.  The left knee had 0 to 80 
degrees of active extension and flexion and 0 to 90 degrees 
of passive extension and flexion.  Range of motion in both 
knees was limited by pain at the extremes of motion.  There 
was a 1+ lateral laxity in the right knee during valgus 
stress testing.  However, no subluxation was found on 
examination.  There was a negative Lachman and drawer sign.  
The examiner opined that the Veteran had an increased 
disability impairment of 25 percent during flare-ups.  The 
Veteran had no objective or radiological evidence of 
ankylosis of the knee.  The diagnosis was chronic 
patellofemoral pain and mild degenerative joint disease.  The 
examiner commented that there was significant discrepancy 
between the Veteran's complaints and the physical examination 
findings, such as his complaints of an inability to flex but 
demonstration of flexion to at least 90 degrees.

In an October 2003 written statement, Dr. B indicated that he 
evaluated the Veteran.  He had pain and occasional swelling 
of both knees.  He had episodes of giving way, locking, and 
popping of both knees.  He had difficulty bending his knees 
and walked with a constant limp.  On examination, the right 
knee revealed tenderness of the medial and lateral joint 
line.  Range of motion was 10 to 90 degrees.  There was no 
ligamentous instability.  The left knee revealed swelling and 
tenderness of the medial joint line.  There was crepitus 
throughout range of motion from 10 to 120 degrees, with no 
ligamentous instability.  The impression was degenerative 
arthritis of the right knee and osteoarthritis of the left 
knee.

In an April 2004 written statement, a VA physician indicated 
he evaluated the Veteran several times.  Examination revealed 
limited motion of the right knee, with full extension but 
limited flexion of about 20 percent.

In November 2005, the Veteran underwent VA examination.  He 
indicated that he had no difficulty referable to his left 
knee, except occasional aches and pains.  He stated that his 
left knee did not bother him.  There was no functional 
impairment referable to the left knee.  There was no loss of 
time due to the left knee.  He denied treatment for either 
knee at this time.  He described no functional impairment and 
did not describe any loss of time from work.  The general 
appearance of the right knee revealed a 30 degree flexion 
contracture.  The knee locked at about 80 degrees of flexion 
with pain and crepitus.  The left knee was within normal 
limits except for minimal crepitus throughout full range of 
motion.  There were no knee joints in fixed positions.  On 
the right, flexion was to 80 degrees, and extension was to -
20 degrees, with pain at the limits.  The left knee was 
within normal limits with flexion to 140 degrees and 
extension to 0 degrees without pain.  The examiner could not 
estimate additional limitation during flare-ups with the 
right knee.  There was none on the left.  The diagnoses were 
left knee arthritis and status post abscess/cellulitis of 
soft tissue, popliteal fossa of right lower posterior thigh 
with involvement of right lower femur.

In July 2006, the Veteran underwent VA examination.  There 
was some tenderness on palpation of the knees but no edema, 
effusion, weakness, redness, heat, abnormal movement, or 
subluxation.  There was no locking pain.  There was no 
ankylosis.  Flexion of the right knee was to 100 degrees, and 
there was pain throughout the range of motion.  The left knee 
flexed to 120 degrees with pain throughout the range of 
motion.  Extension was to 0 degrees.  There was no fatigue, 
weakness, lack of endurance, or incoordination.  All 
stability tests were negative.

In May 2008, the Veteran underwent VA examination.  He 
complained of constant pain in the right knee with popping, 
grinding, and swelling.  He had difficulty with stairs and 
used a walker to ambulate.  He stated that he worked until 
2006 as a factory consultant for garments.  Because of his 
limitation in terms of limited walking, he was terminated in 
2006.  He could squat 50 percent with pain and crepitus in 
his knees.  Range of motion on the right was 0 to 90 degrees 
with pain and crepitation.  Range of motion on the left was 0 
to 135 degrees with pain and crepitation.  Range of motion 
was not additionally limited during flare-ups.  The ligaments 
were intact and stable.  The diagnoses were right knee 
patellofemoral pain syndrome and patellar chondromalacia with 
accompanying mild tricompartmental osteoarthritis and left 
thigh biceps tendinitis with accompanying knee pain and 
patellofemoral pain syndrome and patellar chondromalacia with 
degenerative arthritis and distal femoral shaft lesion.

Based on the evidence of record, the Board finds that the 
current rating assigned to the Veteran's right knee should be 
increased to 20 percent for limitation of flexion.  
Specifically, the Veteran underwent VA examination in 
December 2002.  At that time, his passive flexion of the 
right knee was noted to be to 40 degrees.  In addition, the 
examiner opined that, during flare-ups, the Veteran would 
lose 25 percent of his flexion.  Therefore, the examiner 
estimated the Veteran's flexion would be to 30 degrees during 
flare-ups.  As such, the Veteran is entitled to an increased 
rating of 20 percent under the criteria of Diagnostic Code 
5260.  Therefore, this increase is granted.  DeLuca v. Brown, 
supra.

Furthermore, the Veteran is entitled to a disability rating 
for his right knee under the criteria of Diagnostic Code 
5261, for limitation of extension.  The evidence shows the 
Veteran's extension of the right knee was limited to 20 
degrees short of normal during the November 2005 VA 
examination.  As such, a 30 percent rating is assigned to the 
Veteran's right knee disability for limitation of extension 
of the knee.

With regard to the left knee, the evidence shows the Veteran 
was always able to flex his left knee to at least 90 degrees.  
Functional impairment was never shown to be limited to less 
than 90 degrees, even when considering pain, incoordination, 
or lack of endurance with flare-ups.  Therefore, the evidence 
preponderates against a finding that the Veteran is entitled 
to an evaluation in excess of 10 percent under Diagnostic 
Code 5260.

With regard to Diagnostic Code 5261, the Board notes that the 
October 2003 private treatment record shows extension of the 
left knee was limited to 10 degrees.  Therefore, the Board 
finds that the Veteran's left knee is entitled to an 
evaluation of 10 percent under the criteria of Diagnostic 
Code 5261.  A 10 percent disability evaluation is assigned 
when there is extension limited to 10 degrees.  Functional 
impairment was never shown to be more than extension to 10 
degrees in the left knee.

Here, the Board notes the May 2002 record from Dr. B.  In 
that record, Dr. B indicated that the Veteran had moderate 
instability or lateral subluxation of both knees, removal of 
the semilunar cartilage of the left knee, extremely 
unfavorable ankylosis of the right knee, and dislocated 
semilunar cartilage of the right knee.  While the record was 
provided by a physician, who is considered competent to 
provide these opinions, the Board finds that it is not 
convincing evidence.  First, while Dr. B indicated the 
Veteran had extremely unfavorable ankylosis of the right 
knee, every other report of record shows the Veteran was able 
to move his knee and had no ankylosis.  Indeed, in the same 
report, Dr. B indicated that the Veteran was able to flex his 
knee to 30 degrees and extend it to 10 degrees.  Furthermore, 
no other records reflect that the Veteran underwent removal 
of any cartilage or had dislocated semilunar cartilage.  With 
regard to these particular findings, this report, which is 
not a treatment record but a list of possible disability 
evaluations provided to Dr. B, who was asked to circle which 
ones were appropriate, is contradicted by all other evidence 
of record.  Dr. B's own assertion that the Veteran had 
extremely unfavorable ankylosis of the right knee is 
contradicted in the same report when he indicated the Veteran 
could flex and extend his knee.  It is also contradicted by 
his own October 2003 report, in which he indicated that the 
Veteran could flex and extend his right knee.  As such, the 
Board finds that, to this extent, we will not rely on this 
report to award the Veteran an additional evaluation.  In 
sum, the evidence is considered but is so wildly in conflict 
with predated and postdated other evidence in the file that 
we accord the document little probative value.  Therefore, we 
find that evaluation under Diagnostic Codes 5256, 5258, and 
5258 is not warranted here.

With regard to instability, Dr. B indicated in the May 2002 
report that the Veteran had moderate instability of both 
knees.  In his October 2003 report, Dr. B noted that the 
Veteran reported episodes of giving way.  However, the 
Veteran has been consistently shown to have no instability or 
subluxation on examination.  Even in his October 2003 report, 
Dr. B noted the Veteran had no ligamentous instability.  The 
Veteran has not reported episodes of falls due to 
instability.  All VA examination reports show the Veteran has 
no ligamentous instability of either knee.  We again find the 
report of instability to be inconsistent with the entire 
record and accord little value to the report of Dr. B.  
Therefore, the Board concludes that evaluation under the 
criteria of Diagnostic Code 5257 is not warranted.

The Board notes the July 2006 VA examination report, in which 
the Veteran indicates that he has pain throughout all motion 
in both knees.  While DeLuca v. Brown, supra, instructs that 
pain should be considered, the Board must determine when pain 
becomes a functional impairment.  That same report shows the 
Veteran was able to squat to 50 percent of normal.  In 
addition, the report indicated that the Veteran's gait was 
only slightly abnormal.  He was able to walk without 
assistance.  Therefore, the Board finds that pain does not 
functionally impair the Veteran's range of motion in either 
knee more than the extent to which he has been assigned 
disability evaluations above.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the knee claims.  Hart v. Mansfield, 21 Vet. App. 
505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board has considered whether staged ratings are warranted.  
However, the disabilities have not significantly changed, and 
uniform evaluations are warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the medical evidence fails to show and the Veteran has not 
asserted that he required any hospitalization for his knee 
disabilities.  While the Veteran indicated that he stopped 
working in 2006 due to his inability to walk long distances, 
this does not amount to an allegation of marked interference 
with employment due only to the knees.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).





Right Hip

The Veteran's right hip disability is evaluated as 10 percent 
disabling.  This evaluation contemplates periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59.  
It is also consistent with flexion limited to 45 degrees.  In 
order for the disability to warrant an increase to a higher 
evaluation, the evidence must show the functional equivalent 
of flexion limited to 30 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

38 C.F.R. § 4.71a, Diagnostic Code 5019 (2008) directs that 
bursitis is to be rated on limitation of motion of the 
affected part.

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees; a 20 
percent rating is for flexion of the thigh that is limited to 
30 degrees; a 30 percent rating is for flexion of the thigh 
that is limited to 20 degrees; and a 40 percent rating is for 
flexion of the thigh that is limited to 10 degrees.  38 
C.F.R. § 4.71a.

In October 2002, the Veteran underwent VA examination.  He 
had full, painless range of motion of the hips.

In an October 2003 written statement, Dr. B indicated that 
the Veteran had constant pain in his right hip.  Examination 
showed the right hip revealed tenderness of the greater 
trochanter with restricted range of motion.  Dr. B indicated 
the Veteran had consistent right hip pain with trochanteric 
bursitis.

In November 2005, the Veteran underwent VA examination.  He 
complained of pain in his hip.  The pain flared up when he 
stood or walked for prolonged periods of time.  He described 
no functional impairment and currently underwent no treatment 
for his right hip.  He did not describe any loss of time from 
work as a result of any alleged hip condition.  On 
examination, the hip appeared normal.  Range of motion was 
flexion to 100 degrees, extension to 20 degrees, adduction to 
25 degrees, abduction to 45 degrees, external rotation to 45 
degrees, and internal rotation to 30 degrees.  The Veteran 
had pain at the limits of all ranges of motion.  After 
repetitive use, the joint function was additionally limited 
by pain, but the examiner could not determine how much 
additional limitation there was.  X-rays revealed no 
abnormality of the hip.

In May 2008, the Veteran underwent VA examination.  He had 
pain in his right hip.  On examination, the right hip showed 
tenderness in the lateral aspect over the trochanteric bursa.  
There was no redness or heat.  Flexion was to 90 degrees with 
pain laterally.  Internal rotation was to 30 degrees with 
pain, external rotation was to 30 degrees with pain, 
abduction was to 20 degrees with pain laterally, and 
adduction was to 20 degrees with pain laterally.  There was 
no fixed flexion contracture.  The range of motion was not 
additionally limited by pain, weakness, fatigue, or lack of 
endurance following repetitive testing.  The diagnosis was 
right trochanteric bursitis with minimal osteoarthritis of 
the hips with accompanying chondrocalcinosis symphysis pubis, 
heterotrophic ossification of the medical aspect of the right 
femoral neck with accompanying strain and tendinitis.

Based on the evidence of record, the Board finds that a 
higher evaluation is not warranted for the Veteran's right 
hip disability.  Specifically, the evidence demonstrates that 
the Veteran's extension was never limited to 5 degrees, and 
his flexion was never limited to 30 degrees.  Even taking 
into account additional limitation of motion due to pain, 
weakness, lack of endurance, and incoordination on flare-ups 
or due to repetition, the Board finds that the Veteran never 
demonstrates the level of disability that would warrant an 
increased evaluation.  In addition, the evidence shows no 
ankylosis of the hip joint, flail joint, or impairment of the 
femur.  Furthermore, although he has painful motion in 
multiple planes, separate evaluations are not warranted.  
Neither Diagnostic Code 5003 and the Diagnostic Codes that 
follow 5003 nor 38 C.F.R. § 4.59 establish that separate 
evaluations are warranted for planes of motion.  Here, the 
Veteran has an evaluation for painful motion, but none of his 
restrictions on planes of motion are individually 
compensable.  In sum, the Veteran is entitled to a single 10 
percent evaluation for painful motion rather than painful 
motion in separate directions.  Therefore, the evidence 
preponderates against a finding that an increased evaluation 
is warranted.  As such, it is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  The medical evidence fails to show and 
the Veteran has not asserted that he required hospitalization 
for his right hip or his right hip interfered with his 
employment.  He denied such interference during his November 
2005 VA examination.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


TDIU

Total disability evaluations may be assigned where the 
schedular evaluation for service-connected disability is less 
than 100 percent when it is found that the service-connected 
disabilities are sufficient to produce unemployment without 
regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.  If there is only one such disability, this disability 
shall be ratable at 60 percent or more, or if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more (in pertinent part, disabilities of both 
lower extremities or affecting a single body system, e.g., 
orthopedic, will be considered one disability) and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Id.  A total disability rating may be 
assigned to veterans who fail to meet the schedular standards 
under 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.41, 4.16, 4.17.  It 
is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in § 
4.16(a).  38 C.F.R. § 4.16(b).

Pursuant to the decisions indicated above, the Veteran is 
currently assigned a 30 percent rating for limitation of 
extension of the right knee, a 20 percent rating for right 
knee limitation of flexion, a 20 percent evaluation for a 
lumbar spine disability, and 10 percent evaluations each for 
limitation of flexion of the right knee, limitation of 
extension of the right knee, and a right hip disability.  
This results in a combined rating that meets the schedular 
criteria.  See 38 C.F.R. § 4.25 (2008).  Furthermore, the 
Veteran is assigned a 40 percent disability rating for his 
right knee.  The Board notes that the Veteran is rated 30 
percent and 20 percent for his right knee.  As these are 
disabilities that affect a single body system, they are 
considered one disability.  As such, the Veteran meets the 
schedular standards to be considered for entitlement to TDIU.

The claims file reflects that the Veteran indicated on 
several occasions that he ceased working due to his physical 
disabilities.  While the Veteran indicated in February 2000, 
December 2002, and August 2004 that he previously stopped 
working due to his disabilities, he most recently stated 
during the May 2008 VA examination that he had been employed 
until 2006.  He had worked as a factory consultant for 
garments until that time.  He was terminated then because of 
his limitation on his ability to walk.  Following 
examination, the VA examiner opined that the Veteran was 
unable to obtain and retain employment due to his multiple 
orthopedic difficulties.  He noted that the Veteran worked 
until he was 79 years old.  He was currently unable to work 
due to his right knee, left thigh, back, and right hip 
disabilities.  These are all disabilities for which the 
Veteran is in receipt of service connection.

Given the Veteran's statements that he ceased working in 2006 
and the opinion from the VA examiner in May 2008 that the 
Veteran was unable to obtain and retain gainful employment, 
the Board finds that entitlement to TDIU is warranted.  As 
such, this is granted.


ORDER

A 20 percent rating is granted for limitation of flexion of 
the right knee (patellofemoral pain syndrome, patellar 
chondromalacia, and osteoarthritis), subject to the laws and 
regulations governing the payment of VA benefits.

A 30 percent rating is granted for limitation of extension of 
the right knee, subject to the laws and regulations governing 
the payment of VA benefits.

An evaluation in excess of 10 percent for left knee 
limitation of flexion (patellofemoral pain syndrome, patellar 
chondromalacia, and degenerative arthritis), is denied.

An evaluation of 10 percent is granted for left knee 
limitation of extension, subject to the laws and regulations 
governing the payment of VA benefits.

An evaluation in excess of 10 percent for trochanteric 
bursitis with minimal osteoarthritis of the right hip is 
denied.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of VA benefits.




REMAND

The Board has determined that the Veteran's claim of 
entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine must be remanded.  The evidence 
of record shows conflicting evidence regarding the Veteran's 
neurological symptoms.  The Veteran has complained of severe 
radiating pain to his extremities since October 2002.  
However, at that time, the Veteran's reflexes and sensory 
examinations were intact.  He was diagnosed with radiculitis.  
In an April 2004 letter, a VA physician indicated that he 
found the Veteran to have a neurological diagnosis consisting 
of a walking dysfunction secondary to pain, which was 
secondary to osteoarthritis of the lumbar spine, hips, and 
knees.  Brief neurological testing during orthopedic 
examinations was normal.  However, the Veteran has not been 
afforded a thorough neurological examination to determine if 
he has a neurological disorder related to his lumbar spine 
degenerative disc disease.  On remand, the Veteran should be 
afforded this examination.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a neurological 
examination to determine the nature of any 
diagnosed disorder.  For any diagnosed 
neurological disorder, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
disorder is related to the Veteran's 
lumbar spine disability.  The examiner 
should provide a rationale for all 
opinions given.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


